I·       ~'t;. •             Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 1 of 18
 .....




                                    UNITED STATES DISTRICT COURT
                                           EASTER~ DISTRICT PHii.ADELPHIA DIVISION

                                                                                            FILED
                                                                                            MAY 15 2019
                                                                                         KATE BARKMAN. C1erk
                                                                                        By        ~Dep. Cl€-rk

                   NOBLE DREW ALI,       ET    AL                   Case ~o. 5:18-cv-5655

                   Plaintiff,
                                                                    Removal To Federal Court By Virtue
                                         Vs.
                                                                    Of Title 28 Statute 1441-1443 And
                                                                    1446 , Superior Court of California,
                   DAVID KILGORE, DIRECTOR FOR THE            Los
                                                                    Los Angeles County Case ~o(s).
                   ANGELES CoUNTY CALIFORNIA
                                                                    BY0766984, BD129909, NF012997
                   DEPARTMENT OF CHILD SCPPORT
                   SERVICES, ET AL
                   Defendant                                        Free National Constitution Divine
                                                                    Constitution Articles 1 Through 7 And
                                                                    By-laws Articles 1-7, Treaties (Peace
                                                                    And Friendship Articles 20 And
                                                                    Articles 21 1786-87 And 1836, Federal
                                                                    Free National Constitution 1787
                                                                    1786-1787, Article 6 Clause 2
                                                                    (Supremacy Clause) Article 3, 4, 5, 6
                                                                    I st, 4th, 5th Amendments.




                                                                    NOTICE   OF EMERGR."'CY   ·~JUNCTION

                   ~OTICE   OF   EMERG.E~CY INJL~CTION   -1
              Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 2 of 18




                                      Reversionary Statement

     We, Johns-EI, Steffon; Ford-EI, Keniece; Barnes-Bey, CyhienRa J. - Moorish American
 Moslems, Free ~ational Beings and rightful heirs. We are not at sea. We affirm and declare our
 right of reversion of estate and we make no claim with respect to misrepresented (name I nom de
guerre being a title STEFFON LESTER JOHNS, STEFFON JONES, STEFFON DAVIS; FORD
KENIECE, FORD-EL ANGEL/QUE KENIECE; CYHIENRA BARNES BEY, CYHIENRA J
 BARNES BEY (or any other corporate construct contrived). The spurious creations of the foreign De
facto UNITED STATES Corporate, operates actors and owners. We surrender and assign any and
all 'Reversionary Interest' to the foreign V~ITED STATES and subsidiaries for full 'Acquittance
Discharge Settlement' and closure of our reliance Title 12 USC 95a, part 2; and we assume no
liability or debt however contrived amon~ its associates. I do not consent to stand as 'Surety' for the
foreign UNITED STATES, US Corporate entity, Owner, Director or Administrators, nor any
Subsidiaries or Associates at any point, moment in time. Section 7:" Therefore we are returnzng the
 Church and Christianity back to the European Nations, as lt was prepared by their forefathers for their
earthly salvation, Sections 8: " While we, the Moorish Americans are returning to Islam, which was
founded by our forefathers for our earthly and divine salvation." Article XLVIII Sections 7 and 8,
Grand Advisor and Moderator rules and regulations of the Holy Koran of the Moorish Science
Temple of America



     I AM: /s/ Sheik Johns- El, S. Executive Ruler Magistrate

     SheikS. JOHNS EL, SHEIK Trustee Authorize Representative

     Free National Being, In Propria Persona:

     Re: Ste.ffon Lester Johns/ Ste.ffon Jones/ Ste.ffon Davis; FORD KENJECE, FORD-EL ANGELIQUE
    KENIECE

     All Rights Reserved without Prejudice or Recourse



      I AM Is/ Sheik Barnes-Bey, C. Executive Ruler Magistrate

     Sheik C, BARNES-BEY SHEIK TRUSTEE Authorize Representative

     Free National Being, In Propria Persona

      Re: C.BARNES BEY, CYHIENRA BARNES- BEY ETC.

     All Rights Reserved Without Prejudice or Recourse




    ~OTICE   OF EMERGE;-.JCY   I~JCNCTION   -2
    .            Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 3 of 18
    "
.
'




                                                Statement of Facts


               RE: case ofBDI29909
               I. This case should have never been opened because the claim this case was opened on
               9/2211988, 2 weeks prior to the said child in questions birth on I 0/0211988. There was no
               paternity established before the default judgement order was signed by Commissioner
               Althea Baker, which violates the Title 1-VD requirements to establish first before
               paternity to qualify [See Attached California Child Support Self Service- Case
               Overview]


               2. The Wages and Earning Assignment order has STEFFON JONES AND STEFFON
               JOHNS listed in the order security number is listed for (Steffan Jones 570- I 9-0750
               [See Attached Wages and Earnings Assignment Order] which in both cases.


               3. Sheik Steffon Johns Elts neither STEFFON JOHNS nor STEFFON JONES and it
               somehow has been attached to his free national being and credit history, and now is
               causing him injury. This is void ab initio and fraud on its face. Who was the case opened
               against? And why is he being held liable for this debt without a contract consented to or
               signed by him? It is not clear who are the correct the parties listed as the defendants and
               obligors.


               5. Commissioner Althea Baker, who is not a judge, but stgned a defective writ for the
               default wage earnings order and exceeded her jurisdiction to act upon and place a lien on
               his free national being which ts a direct violation of the American Constitution of I 774
               the stated all men are free and equal and if all men are equal and free the the free national
               constitution that has never been changed their is no need for the applicatiOn of the 14th
        ;'I.;OTICE OF EMERGENCY   INJCNCTIO~   -3
                Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 4 of 18
.
'




            and 15th amendment for the salvation for my people :vioorish American Moslems,
           therefore void coram non-judice for lack of jurisdiction.


           6. When claimant applied for a passport and was denied because his name was
           unlawfully added onto the Passport Demallist by the California Department of Health
           and Human Services, (See attached letter United States Department of State).


            7. Claimant also has had garnishments of his earnings by the California Disbursement
           Unit and loss of revenue to earn for his family due to not being able to travel and work
           because of his passport being denied is a blatant injury which is a violation of the U.S
           Constitution 4th Amendment and the State Constitution of California.


           RE: case of BY0766984, BY076698X (see attached Child & Spousal Support Order)
            l.Sheik Steffan Johns-El is not the father listed on Birth Certificate and there is no father
           listed on the birth certificate (see attached Authenticated Birth Certificate)
           2.Sheik Steffan Johns-El has never been the spouse ofDezeray Davis.
           3.   ~s.   Davis listed on the the Attached Judgement Parental Obligations & Child &
           Spousal Support Order a marriage to Steffan Davis who is not Sheik Steffan Johns-El. A
           marriage certificate should have been produced to validate her claim from the beginning
           of Ms. Davis's claim in her Petition for this case and until then is void ab initio and fraud
           on Its face.
           4. Sheik Steffan Johns-El never was served properly nor made aware that these suits were
           being brought against him in the first place which is why he never appeared for the
           hearings.
           5. It is required according to Title 42 §654 (3) to make the parties aware of the
           consequences for volunteering for the IV-D program.
           6. There was no paternity established before the default JUdgement order was signed by
           Commissioner Marshall Reiger which violates the Title I-VD requirements to establish
           first before paternity to qualify .

    ;-.;oncE OF EMERGENCY INJL'l'<CTIO;-.;- 4
,.4
               Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 5 of 18




             7. Commissioner Marshall Reiger, who is not a judge, but signed a defective writ for the
             default wage earnings order and exceeded her jurisdiction to act upon and place a lien on
            his free national being which is a direct violation of the American Constitution of 1774
             the stated all men are free and equal and if all men are equal and free the the free national
            constitution that has never been changed their is no need for the application of the 14th
            and 15th amendment for the salvation for my people Moorish American Moslem's,
            therefore void coram non-judice for lack of jurisdiction.
            8. IV-D is voluntary in nature, and claimant did not volunteer for the IV-D program.
            9. The above IV-D cases are depriving claimant of an inherent and inalienable rights,
            pnvileges, and immunities secured by the federal and state constitutions. 42 U.S.C. §
             1983, which provides that every "person" who, under color of any statute, ordinance,
            regulation, custom, or usage of any State subjects, or "causes to be subjected," any person
            to the deprivation of any federally protected rights, privileges, or immunities shall be
            civilly liable to the mjured party.
             I 0. Furthermore, Title 42 of the U.S. Codes which houses the IV-D of the Social Security
            Act is not enacted into positive law and imposes no obligation upon those who do not
            "volunteer" or consent to be subject to it. Therefore, you will terminate the above
            case numbers, effective immediately, and you will also issue me a full refund within
            5 business days after receipt of this document.


            RE: case of NF012997
                     l.This defendant named in the above mentioned case is not Sheik Steffan Johns
                    El. 2. The order is defective in nature and language because the court did not have
                    jurisdiction to issue the writ because the defendant named the wrong party in the
                    initial complaint.
                    3. Sheik Steffan Johns-El never was served properly nor made aware that these
                    suits were being brought against him in the first place whtch is why he never
                    appeared for the hearings to be able to defend against the Petition Establish
                    Parental Relationship and Temporary Restraining Order which is a violatiOn of

      l'\OTICE OF EMERGE~CY INJCNCTIO!'<- 5
          Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 6 of 18




               Due Process in 4th Amendment ofthe Constitution of the united States of
               Amen ca.


               4. Commissioner Sherri Carter, who is not a judge, but stgned a defective writ for
               the default wage earnings order and exceeded her jurisdiction to act upon and
               place a lien on his free national bemg which is a direct violation of the American
               Constitution of I 774 the stated all men are free and equal and if all men are equal
               and free the the free national constitution that has never been changed their is no
               need for the application of the 14th and I 5th amendment for the salvation for my
               people Moorish American Moslems, therefore void coram non-judice for lack of
               jurisdiction.




                                            Ar~ment


Demand for emergency injunctiOn is required to protect the free national and religious rights of

the claimant from being violated and deprived m the past and present by the Title IV D program

administrative process issued Seizure and custody defective writs and orders. This order is in

violation of the Moorish American :vtoslem national and religious :vtoorish law under the Holy

Koran of Mecca as given to the claimant and all Moorish American Moslems by their most holy

divine prophet Noble Drew Ali within The Moorish Science Temple of America, regency of an

Asiatic Islamic State. We have our own free national constitution and by-laws. With these

administrative processes my religious rights and due process has also been violated in the past

and in the present and deprived under the JSI, ¢h, and Sfh Amendments Of The Constitution Of




~OTICE   OF EMERGENCY     INJL~CTION-   6
          Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 7 of 18




The United States Of America And Treaty Peace And Friendship 1786-87, 1836 Articles 20

And Articles 21.

               An emergency injunction is required immediately because the past and present

administrative processes are harmful procedures earned out in SUPERIOR COURT OF

CALIFORNIA LOS       A~GELES CO~TY           seeks to disqualify the religious laws of which the

claimant is subject to. The only law the claimant, as a free National being of his religious society

is to follow the rules and regulations and edicts of the Charter deriving its authority from the

Great Koran of Mohammed the inspired by the lofty laws of Allah and is issued out to every

subordinate Temple by the Prophet Noble Drew Ali. Act 4 of the Divine Constitution and

By-Laws state," These laws must be strictly preserved by all members (citizens) of the Moorish

Science Temple Of America" etc, divine instructions in grand advisory, moderator rules and

regulations of the Moorish Science Temple Of America Article 47 Section 13 Clause 1: "These

holy and divine laws are from the prophet Noble Drew Ali the founder of the uniting of The

Moorish Science Temple Of America". Section 13 Clause I: "These laws must be strictly

preserved by all members of all the temples, of The Moorish Science Temple Of America. etc"

               The current judgement requires an objection as the orders were given by a

commissioner rather than a judtcial officer of the court, therefore rendering the order void. The

defective writ, void judgement order is given by commissioners ofthe SUPERIOR COURT OF

CALIFORNIA LOS ANGELES COUNTY, who has seized the claimant's passport and driver's

license and has caused serious pain and suffering as a result of this seizure. The current court

order has blocked the claimant from traveling and therefore providing for his family.

~OTICE   OF EMERGE;\;CY   I~nJ~CTION   -7
          Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 8 of 18




               The Inalienable rights and private property of the claimant have been seized by

the defendant in response to receiving an administrative void judgement order without the

required judicial confirmation and is without lawful force and effect as prescribed by the

Supreme Court ofThe L'nited States In Matter "Burnham V. Superior Court Of Cal., County Of

Marin, 495 Us 604 - Supreme Court 1990."

    I. The order to seize funds did not arise from trial by jury under common law, therefore is

        without a judgment by peers and is without lawful force for it is not stgned by a JUdicial

        authority, therefore void coram non-judice for lack of jurisdiction. Any signature by a

        person not a judge is void coram non-judice for lack.

    2. Any order issued by Superior court of California Los Angeles County, a governmental

        agency that is part of the executive branch of state government, is akin to executive

        imprisonment causing the seizure of claimant's funds without the required judgment by

        peers is considered oppressive and law less. The courts were established to remedy any

        acts that are oppressive and lawless, therefore an inJunction is a required remedy against

        any further or future acts of executive imprisonment. "Executive Imprisonment Has Been

        Considered Oppressive And Lawless Since John, At Runnymede, Pledged That No Free

        Man Should Be Imprisoned, Dispossessed, Outlawed, Or Exiled Save By The Judgment

        Of His Peers Or By The Law Of The Land. The Judges Of England Developed The Writ

        Of Habeas Corpus Largely To Preserve These Immunities From Executive Restraint."

        Shaughnessy V. United States Ex ReL Mezei. 345 U.S. 206.218-219 (1953)

        (Dissenting Opinion).

NOTICE OF EMERGENCY INJCNCTIO.N- 8
          Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 9 of 18




     3. The claimant is motioning the court to enforce the Supreme Court's opinion of due

        process of law requiring that seizure of Inalienable rights and private property under due

        process of law requires a judgment by peers arising from a trial by jury by common law.

        "The words, "due process of law," were undoubtedly intended to convey the same

        meaning as the words, "by the law of the land, " in magna charta. lord coke, in his

        commentary on those words. (2 inst. 50.) says they mean due process of law. The

        constitutions which had been adopted by the several states before the formation of the

        federal constitution, following the language of the great charter more closely, generally

        contained the words, "but by the judgment of his peers, or the law of the land." Murray's

        Lessee V. Hoboken Land & Improvement Co. (1856).

    4. Thereby this court is bound by the supreme law under article 6 section 2 to support the

        Constitution of the L'nited States of America and its laws. "This Constitution, and the

        laws of the Umted States which shall be made in pursuance thereof' and all treaties

        made, or which shall be made, under the authority of the United States, shall be the

        supreme law of the land; and the judges in every state shall be bound thereby, any thing

        in the constitution or laws of any state to the contrary notwithstanding."




  THE   l~AMENDME~T           PROHIBITS A~Y LAW DEPRIVISG FREE EXERCISE OF

                                             RELIGION

    I. Congress shall make no law respecting an establishment of religwn, or prohibiting the

        free exercise thereof; or abridging the freedom of speech, or of the press; or the right of

NOTICE OF E\1ERGE?\.'CY C\IJC!'<CTIO:N - 9
         Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 10 of 18



       the people peaceably to assemble, and to motion the government for a redress of

       grievances. loss offirst amendment freedoms, for even minimal periods of time,

       unquestionably constitutes zrreparable injury. though first amendment rights are not

       absolute, they may be curtailed only by interests of vital importance, the burden of

       proving which rests on their government. Elrod V. Burns, 96 S Ct 2673; 427 Us 347,

       (1976).

 THE   5TH   A.\1E~DME~T     REOGIRES DL'E PROCESS :FOR DEPRIVATIO~ OF LIFE

                                         A~DLIBERTY


   I. The 5th Amendment requires due process for deprivation of life, liberty and freedom,

       therefore before the defendant can not deprive the natural being of rights or access to

       Inalienable rights and private property the defendant must provide discovery of a

      judgment by peers. The defendant is required to follow due process, a judgment by peers

       or warrant from a court of competent Jurisdiction.




The 4!1! Amendment Requires That Property Shall ~ot Be Seized L'nless By A Warrant

   I. The 4th Amendment Requires a warrant based upon probable cause issued by a court of

       competent jurisdiction and signed by a judge before the seizure of property.

   2. The 4th Amendment does not allow for provisions for administrative orders from an

       administrative agency to seize private property with the same legal force and effect of a

       warrant from a judicial court.




NOTICE OF EMERGENCY     I~JL'NCTIO~-    10
           Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 11 of 18




   3. Furthermore, the separation of powers doctrine prohibits an administrative agency from

         performing the same duties as a court of competent jurisdiction under the judicial branch

         of state and federal government. "Article III, Section. 1: The judicial power of the united

         states shall be vested in one supreme court, and in such inferior courts as the congress

      may from time to time ordain and establish."

   Equal protection of law and supremacy clause requires this court to issue injunction to

   dismiss the order m place supporting the unlawful seizure of unalienable rights, private

   property, and deprivation of their natural mother, in violation of state and united states

   constitutions.

          I. Equal protection of law requires this court to issue an mjunction because the seizure

              of children without a warrant are in violation of the 4 1h Amendment Bill of Rights

              and The California State Constitution, "the rzght of the people to be secure in their

              persons, houses, papers, and effects against unreasonable seizures and searches may

              not be violated; and a warrant may not issue except on probable cause, supported by

              oath or affirmation, particularly describing the place to be searched and the persons

              and things to be seized, [Section 1-13} ".

         2. Equal protection of law requires this court to issue an injunction because any custody

              order issued by a commissioner is unlawful and a violation of search and seizure and

              separation of powers doctrine.

         3. Equal protection of law requires this court to issue an injunction because causing the

              dispossession of private property without the required warrant or a judgment by

~OTICE   OF   El\1ERGE~CY INJC~CTION    - 11
          Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 12 of 18




            peers is a violation of due process. The judicial courts were established to remedy

            any acts that are in violation of due process that require a warrant or a judgment by

            peers when private property are separated from their natural parent(s), therefore an

            injunction is required to protect the private property of the claimant and remedy

            against any further or future acts of unlawful separation. "Executlve imprisonment

            has been considered oppressive and lawless since john, at runnymede, pledged that

            no free man should be imprisoned, dispossessed, outlawed, or exiled save by the

            judgment of his peers or by the law of the land. The judges of england developed the

            writ of habeas corpus largely to preserve these immunities from executive restraznt."

            Shau~hnessv    V. United States Ex Rei. Mezei. 345 U.S. 206, 218-219 (1953)

            (Dissentin~   Opinion).

        4. Equal protection of law requires this court to issue an inJunction because this court is

            bound by the supreme law under article 6 section 2 to support the Constitution of the

            United States of America and its laws. "This Constitution, and the laws ofThe

            United States which shall be made in pursuance thereof; and all treaties made, or

            which shall be made, under the Authority of The United States. shall be the Supreme

            Law of The Land; and the Judges zn every state shall be bound thereby, any thing in

            the constitution or laws of any state to the contrary notwithstanding."

Injunction is required to dissolve the current order under case # 15fl0280 1 at the sacramento

county family law court to return claimant's pnvate property and put them back into claimant's

legal and physical possession.

NOTICE OF EMERGE"!'.'CY INJCNCTION- 12
           Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 13 of 18




               Until the defendant and court can provide discovery of the judgment by peers or a

warrant, this court is bound by supremacy law under Article 6 Section 2 and must order an

mjunction agamst the defendant to protect the claimant's private property from unlawful

deprivation and seizure.

                                      EVIDE~CE       IN SUPPORT

    I. True copy of an order is proof the private property of the claimant is bemg dispossessed

         by an administrative document and not a judgment by peers, proof of a violation of due

         process.




                                DENIAL OF THIS        INJU~CTION


   1. The claimant is fully confident the sufficiency of the claim has provided facts and

         evidence for the court to issue an immediate injunction and a denial of this injunction

        must be accompanied by a full clarification of evidence of a judgment of his free national

        peers or a warrant by a court of competent Jurisdiction.

   2.    A dismissal of this motion for injunction requires a full clarification by this court to

         lawfully explain the following questions of law.

   3. How can a state law not be repugnant to any Free National Constitution, when it allows

        the claimant's private property to be seized without a warrant issued by a court of

        competent jurisdictiOn and signed by judicial authority?

   4. How can a state law not be repugnant to any Free National Constitution that is m comity

        with U.S.A. constitution when it allows the claimant's to be deprived of their private

~OTICE   OF   EMERGE~CY NJU~CTIO:"J-     13
..
l               Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 14 of 18



              property and inalienable right to travel without a trial by jury of his Free National peers

              resulting in a judgment by Free Natwnal Peers? This is a direct violation of the Public

              Statutes at large Umted States Constitution, Peace and Friendship Treaty, article of

              1786-87 [see Certified Library of Congress Copy of the Peace and Friendship Treaty of

              1786 between :Morocco and the United States].

        5. Thts court must take judicial notice of precedence set by the supreme court ofthe United

              States in matter Marbury V Madison. 5 Us (2 CranchJ137. 174. 176, (1803) prescribed

              the following, "all laws which are repugnant to the constitution are null and void''.

        6. The seizure of the claimant's private property by a wages, child and spousal order issued

            by family court and not by a warrant from a judicial court as secured by the California

              State Constitution and 4th amendment ofthe Btll of Rights, is clearly unconstitutional and

            this court must stop by this injunction.

        7. Thereby, for any state law allowing for the deprivation a claimant's Inalienable rights to

            their pnvate property must require a judgment by peers arismg from a trial by jury for it

              to be constitutional, or the state law is repugnant and void.

        8. Inalienable rights and private property kept from clatmant by a family law order issued

              by a family court is unconstitutional because it is not a warrant and a family court is not a

            court and violates the separation of powers doctrine.

       9.     For the reasons described in numbers 1-9 this court is without jurisdiction to dismiss this

            injunction.




     ~OTICE   OF EMERGE:!'<CY   P.\iJIDlCTIO~-   14
 .
,•             Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 15 of 18



                Injunction is required immediately because the procedures in family court

     requires an objection filed in response to a support ma::istrate order that is clearly devoid

     of a confirmation of a family court jud~:e therefore renderin2 the order incomplete and is

     sent to a child support   a~:ency   who will be~:in the seizin:: of property that will cause serious

     pain and sufferin2 arisin:: from seizure of property until the objection is acknowled::ed

     possibly 2-3 months after the incomplete order is rendered.


        1. The wages of the undersigned will be seized by the respondent in response to receiving

            an administrative income withholding order without the required judicial confirmation

            and is without legal force and effect as prescribed by the supreme court of the united

            states in matter "Burnham v. Superior Court of Cal., County of Marin, 495 US 604-

            Supreme Court 1990."

        2. The income withholding order did not arise from trial by jury under common law,

            therefore is without a judgment by peers and is without legal force for it is not signed by

            a judicial authority, therefore void coram non-judice for lack of jurisdiction. any signature

            by a person not A JUDGE IS VOID         CORA~     :NON-JCDICE FOR LACK. "The

            proposition that the judgment of a court lacking jurisdiction is void, traces back to the

            English Year Books, see Bowser v. Collins, Y. B. Mich. 22 Edw. IV, f. 30,pL 11, 145

            Eng. Rep. 97 (Ex. Ch. 14821, and was made settled law by Lord Coke zn Case ofthe

            Marsha/sea, 10 Cake Rep. 68b, 77a, 77 Eng. Rep 1027, 1041 (K. B. 1612). Traditionally

            that proposition was embodied in the phrase coram non judice, "before a person not a

            judge" - meaning, in effect, that the proceeding in question was not a judicial



     ~OTICE   OF EMERGENCY INJUNCTION- 15
.           Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 16 of 18
'



         proceeding because lawfuljudicial authority was not present, and could therefore not

         yield a judgment. American courts invahdated, or denied recognitzon to, judgments that

          violated this common-law principle long before the Fourteenth Amendment was adopted.

         See, e.g, Grumon v. Raymond, 1 Conn. 40 (1814); Picquet v. Swan, 19 F Cas. 609 (No

          11,134) (CC Mass. 1828); Dunn v. Dunn, 4 Paige 425 (N Y Ch. 1834); Evans v.1nstine,

          7 Ohio 273 (1835); Steel v. Smith, 7 Watts & Serg. 447 (Pa. 1844); Boswell's Lessee v

         Otis, 9 !low. 336, 350 (1850). In Pennoyer v. Neff, 95 U. S. 714, 732 (1878), we
                      .            .
         announced that the judgment of a court lacking personal jurisdiction violated the Due

         Process Clause of the Fourteenth Amendment as well." Burnham v. Suoerior Court of

          Cal.• County ofMarin, 495 US 604- Supreme Court 1990]

      3. A income withholding order 1ssued by the respondent, a governmental child support debt

         collection agency that is part of executive branch of state government or federal

         government is akin to executive imprisonment causing the dispossession of property

         without the required judgment by peers is considered oppressive and lawless. the courts

         were established to remedy any acts that are oppressive and lawless, therefore an

         injunction is a required remedy against any further or future acts of executive

         imprisonment. "Executive imprisonment has been considered oppressive and lawless

         since John, at Runnymede, pledged that no free man should be imprisoned,

         dispossessed, outlawed, or exiled save by the judgment of his peers or by the law of the

         land. The judges of England developed the writ of habeas corpus largely to preserve




    NOTICE OF EMERGENCY   ~JL'NCTIO~   -16
,.              Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 17 of 18
•.



              these immunities from executive restraint. "Shau~hnessv v. United States ex rei. Mezei,

              345 U.S. 206. 218-219 (1953) (dissenting opinion).




        4. THE ID;DERSIGNED CLAIMANT DEMA~DS THE COURT TO ENFORCE THE

              SUPREME COL'RT'S       OPINIO~    OF DUE PROCESS OF LAW REQUIRING THAT

              DEPRIVATION OF PROPERTY CNDER DUE PROCESS OF LAW REQUIRES A

              JUDGMENT BY PEERS ARISING FROM A TRIAL BY JURY BY COMMON LAW.

              "The words, "due process of law," were undoubtedly intended to convey the same

              meaning as the words, "by the law of the land," in Magna Charta. Lord Coke, in his

              commentary on those words, (2 Inst. 50,) says they mean due process of law. The

              constitutions which had been adopted by the several States before the formation of the

          federal constitution, following the language of the great charter more closely, generally

              contained the words, "but by the judgment of his peers, or the law of the land." Murrav 's

              Lessee v.lloboken Land & Improvement Co. 0856).




        5. THEREBY THIS COVRT IS              BOU~D     BY THE SVPREME LAW UNDER

              ARTICLE 6 SECTIO~ 2 TO SUPPORT THE UNITED STATES                       CO~STITL'TIO~


              AND ITS LAWS. "This Constitution, and the Laws of the United States which shall be

              made in Pursuance thereof; and all Treaties made, or which shall be made, under the

              Authority of the Unzted States, shall be the supreme Law of the Land; and the Judges in




     ~OTICE   OF EMERGE!'iCY TNJUNCTION - 17
         Case 5:18-cv-05655-JFL Document 40 Filed 05/15/19 Page 18 of 18



       and the Judges in every State shall be bound thereby, any Thing in the Constitution or

       Laws of any State to the Contrary notwithstanding."




       Cnder section 28 U.S.C. 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct. Executed on April 28, 2019.




                                                /SNoble Drew Ali, Sheik Johns El, S.
                                                Grand Governor Disciple in Trust_ __ _          _
                                                ~oble Drew Ali
                                                P.O. Box 8606
                                                Lancaster Pennsylvania 17604
                                                mstofa.ca.gov@.gmail.com
                                                mstoa16.pa.gov@.gmail.com
                                                717.615.0942




!'JOTICE OF EMERGENCY I!'JJU!'JCTION- 17
